Detailed Action1
Election/Restriction
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-13 in the reply filed on October 16, 2020 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to because figures 2A-2C, 3, 4, and 5A-5E have grey pixilation which give the figures unsatisfactory reproduction characteristics. In addition all the figures comprise shading of the elements which reduces legibility and does not aid in understanding of the invention.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:  
As recited in claim 6, placing filler material on a top surface of the mandrel, a first terminal region of each of the respective cooling channels covered by the filler material placed on the top surface; shaping the filler material placed on the top surface based on a desired cross section of a first flow channel to fluidly couple each of the cooling channels; and depositing a third alloy using a third additive process, wherein the third alloy is deposited onto the filler material on the top surface and onto a portion of the top surface not covered by the filler material.
As recited in claim 7, forming an access port by removing a portion of the third alloy.
As recited in claim 8, a ring-shaped filler material.
	As recited in claim 13, an outlet channel fluidly coupled to the cooling channels and configured to communicate fluid from the cooling channels at a first rate of flow.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the filler material is configured not to bond to the second alloy as recited in claim 2; the wire-arc method comprises generating an alternating current as recited in claim 3; the channels having uniform dimensions and spacing as recited in claim 5; shaping the filler material placed on the top surface based on a desired cross section of a first flow channel to .

Claim Objections
Claim 1 is objected to because of an informality: the element “inner core” should be preceded with the word “an”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites exposing inner core of the mandrel using a subtractive process. Applicant’s specification describes using a sacrificial mandrel, wherein at the end of the method the mandrel is removed to expose the inner core of the rocket nozzle (paras. [0035]-[0041] of Applicant’s originally filed specification). Thus, while Applicant’s have support for removing the mandrel to expose the inner core of the nozzle, Applicant’s originally filed disclosure does not 
Claim 6 requires depositing a third alloy using a third additive process, wherein the third alloy is deposited onto the filler material. Claim 1, which claim 6 depends from, recite two additive processes: one to create the copper alloy, and one to close the cooling channels. Applicant’s disclosure does not teach one of skill in the art that a third additive process is used to deposit a third alloy onto the filler material. Paragraphs [0036]-[0040] of Applicant’s specification teach the second additive process can close the channels without filler material in the channels, or, filler material can be placed in the channels in order to add material to close the channels. Further, the method illustrated in figs. 5A-5E is a separate method of making the device and does not teach using a filler material and only teaches two additive manufacturing steps (paras. [0042]-[0047]). Thus, Applicant’s originally filed disclosure does not convey to one of skill in the art that Applicant was in possession of a method including closing the channels with a second additive process and depositing a third alloy on top of filler material via a third additive process.
Claim 7, which depends from claim 6, recites forming an access port of the first flow channel by removing a portion of the third alloy with the subtractive process. Since depositing a third alloy is not taught as detailed above, Applicant’s originally filed disclosure does not convey to one of skill in the art that Applicant was in possession of a method including forming an access port in the third alloy is also not taught.
Claim 8, which depends from claims 1 and 6, recite the filler material comprises a ring shape of filler material covering each terminal portion of each respective cooling channel in the top surface of the mandrel. This appears to be referring to the embodiment illustrated in figs. 5A-5E and described in paragraphs [0043]-[0047] because the embodiment illustrated in figures 2-4 do not teach depositing a ring-shaped material. Since claims 1 and 6 recite the embodiment of figs. 2-4 (because the embodiment of figs. 5A-5E do not describe a mandrel as required by claim 1, using filler material as recited in claim 6, or depositing a third alloy as recited in claim 6), and nothing in Applicant’s originally filed disclosure suggests to one of skill in the art that the embodiment of figs. 2-4 can include the steps illustrated in figs. 5C & 5D (paragraph [0042] separate steps), this claim is not supported by Applicant’s originally filed disclosure.
Further, this step is not taught by the embodiment of figs. 5A-5E. The embodiment of figs. 5A-5E teach depositing a second metal in a ring shaped fashion. The embodiment of figs. 5A-5E does not teach any filler material being used, wherein a third alloy is deposited on the filler material as required by claim 6.
Claims 2-5 and 9-13 are rejected for depending from claim 1.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites exposing inner core of the mandrel using a subtractive process. Because Applicant’s disclosure teaches to provide a mandrel, spray copper on an outer surface of the mandrel, and lastly to remove the mandrel (paras. [0035]-[0041] of Applicant’s originally filed specification), it is unclear how the inner core of the mandrel is exposed. Since metal is sprayed on the outer surface of the hollow mandrel, the inner core of the mandrel is always exposed. For purposes of examination, this limitation will be interpreted as removing the mandrel using a subtractive process to expose an inner core of the rocket device.
Claim 1 recites removing a portion of the copper based metal alloy … to… create cooling channels in the mandrel. In light of the specification, it is unclear how this step forms channels in the mandrel. As detailed above, the rocket device is formed on the mandrel such that the mandrel is removed at the end of the process. Thus, the channels are formed in the copper alloy, not the mandrel. Since the mandrel and copper alloy are different elements, this  removing a portion of the copper based metal alloy … to… create cooling channels in the copper based metal alloy.
Claims 1 and 11 recite a high thermal conductivity copper based metal alloy. The term "high thermal conductivity" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 3 recites the element “a liquid metal” twice. It is unclear if the second recitation is referring to the first recitation or is introducing a second liquid metal.
Claim 4 recites an alternating current, and, a liquid metal. It is unclear if these elements are referring to the alternating current and liquid metal first introduced in claim 3, or, if second alternating currents and liquid metals are being introduced.
Claim 5 recites a portion of the copper. It is unclear if this is referring to the portion of the copper first introduced in claim 1.
Claim 5 recites creating cooling channels. It is unclear if these are new cooling channels or are referring to the cooling channels introduced in claim 1.
Regarding claim 6, it is unclear in view of Applicant’s disclosure how the filler material is placed on the top surface of the mandrel. As detailed above, the mandrel is separate from the copper alloy. For purposes of examination, this limitation will be interpreted as placing filler material on a top surface of the copper alloy.
Claim 9 recites selecting both a material of the mandrel and the additive process to create the mandrel based on a desired accuracy associated with a net shape of the mandrel created by the additive process. Claim 1 does not require the mandrel to be formed via the additive process. Thus, this claim makes it unclear whether the mandrel is formed via the additive manufacturing process used to close the channels in claim 1. Since Applicant has referred to layers of the rocket device formed on the mandrel as a part of the mandrel itself, this claim will be interpreted as the additive process not referring to making the mandrel. 
Claim 10 recites a chosen subtractive process to be used to expose the inner core of the mandrel after the cooling channels are closed by applying the second alloy. It is unclear if the subtractive process is the same process as recited in claim 1 for exposing the inner core.
Claim 11 recites a high thermal conductivity copper based metal alloy. It is unclear if this is referring to the high thermal conductivity copper based metal alloy first introduced in claim 1.
Claim 12 recites determining one or more of a number of channels, a size or channels, or a shape of channels based on the thermal conductivity of the copper based alloy and a thermal conductivity of a fluid associated with the regeneratively cooled rocket device. It is unclear what is attempting to be claimed by the phrase “determining one or more of a number of channels”. For purposes of examination, this will be interpreted as “determining a number of the cooling channels”. Further, a size or channels and a shape of channels should be respectively changed to “a size of the cooling channels” and “a shape of the cooling channels”.
Claims 2, 7-8, and 13 are rejected for depending from one of claims 1 and 6.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,209,199 (“Cornu”) in view of M.F. Smith, Comparing cold spray with thermal spray coating technologies, Sandia National Laboratories, Published 2007 (“Smith”).
Regarding claim 1, Cornu discloses a method of manufacturing a regeneratively cooled rocket device (col. 1 lines 6-42, col. 6 lines 18-44), the method comprising: creating a mandrel (11/12) as an inside shape of the regeneratively cooled rocket device (figs. 3-6, col. 6 lines 55-62, col. 11 lines 1-6); cold spraying the mandrel with a high thermal conductivity copper based metal alloy (col. 8 lines 36-59; col. 11 lines 21-24); removing a portion of the copper based metal alloy using a subtractive operation to at least partially create cooling channels (150) in the mandrel (col. 8 lines 60-67; col. 11 lines 24-26); closing the cooling channels by applying a second alloy (17/18) using an additive process (col. 9 line 52 – col. 10 line 2; col. 11 lines 42-49); and exposing inner core of the mandrel using a subtractive process (col. 2 lines 40-55; col. 11 lines 53-58; col. 12 lines 45-49).
Cornu fails to explicitly teach the spraying of the mandrel being cold spraying. However, cold spraying is a known substitute of thermal spraying. Smith compares cold and thermal spraying and the advantages of each (page 1, wherein all references to Smith refer to the document submitted herewith). Smith teaches that both thermal spray and cold spray can be used with copper (pages 8-9). Smith teaches that the advantages of cold spray over thermal spray include decreased porosity and reduced oxide content, which can increase the mechanical, electrical, and thermal properties (pages 8-9). Other advantages of cold spray over thermal spray is preserving the chemistry, phase composition, and crystal (grain) of the metal alloy (page 10), and, improved residual stress (page 10).
In this case, Cornu teaches to form the copper alloy via a thermal spraying process. Smith teaches one of skill in the art that cold spraying copper alloys is a known substitute for thermal spraying, and, that cold spraying has numerous advantages. Thus, there would be a reasonable expectation of success of substituting thermal spraying with cold spraying.
Regarding claim 2, Cornu further teaches closing the cooling channels further comprises: placing a filler material (152) into the cooling channels (figs. 3-4, col. 9 lines 1-25); and applying the second alloy (17) onto the filler material and portions of the copper based metal alloy not covered by the filler material (fig. 5, col. 9 lines 44-65); wherein the filler material is configured not to bond to the second alloy (figs. 3-5, col. 10 lines 15-28, wherein the filler material is configured to me removed after depositing second alloy).
Claim 5 recites removing a portion of the copper based metal alloy further comprises creating cooling channels with substantially uniform dimensions and a substantially uniform spacing between each cooling channel. As illustrated in figs. 3-5 and 7 of Cornu, the cooling channels have substantially the same dimensions and spacing.
Claim 9 recites the method further comprises: selecting both a material of the mandrel and the additive process to create the mandrel based on a desired accuracy associated with a net shape of the mandrel created by the additive process. Cornu teaches to create the mandrel to have an outer surface that represents an inner profile of the rocket nozzle and to be a material that can be reusable and handle the thermal spraying and other manufacturing options (col. 6 lines 55-62). Cornu further teaches the material of the mandrel to have a coefficient of thermal expansion very close to the body of the structure to be built, for example the mandrel can be formed from pure copper (col. 7 lines 11-20).
Claim 10 recites creating the mandrel further comprises: using a computer controlled 3D printing system to create the mandrel and configuring a shape, size and durability of the mandrel during creation based on a chosen subtractive process to be used to expose the inner core of the mandrel after the cooling channels are closed by applying the second alloy.
Cornu teaches at least a portion of the mandrel 11/12 to be formed via 3d printing (col. 7 lines 36-46). The 3d printing process includes a robot 22, which one of skill in the art will appreciate is controlled by a controller/computer (col. 7 lines 36-46). The materials, shapes, and sizes of the mandrel are selected in order to represent an inner profile of the rocket nozzle, be reusable, can handle the thermal spraying and other manufacturing options (col. 6 lines 55-62), have a coefficient of thermal expansion very close to the body of the structure to be built 
Claim 13 recites creating an outlet channel fluidly coupled to the cooling channels and configured to communicate fluid from the cooling channels at a first rate of flow, wherein the outlet channel is formed using the additive process and the subtractive process. Cornu teaches creating the cooling channels with outlets so that the rocket device can output the propellant used as cooling fluid (col. 1 lines 35-42), and, to circulate acid in the channels (fig. 2, col. 12 lines 45-49). Since the channels are formed using the additive and subtractive processes, the outlets of the channels are also formed by the processes.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. as applied to claim 1 above, and further in view of US Patent No. 9,835,114 (“Gradl”) and Victor Anusci, Let’s talk about WAAM, wire arc additive manufacturing, 3D Printing Media Network, Published November 20, 2017 (“Anusci”).
Regarding claim 3, Cornu et al. fails to explicitly teach the additive process for applying the second alloy further comprises depositing the second alloy as a liquid metal using a wire-arc method; and the wire-arc method comprises generating an alternating current with a first frequency in a wire used to deposit the second alloy as a liquid metal on an outer surface of the copper based metallic alloy. However, this would have been obvious in view of Gradl.
Similarly to Cornu et al., Gradl is directed to regenerativley cooled rocket nozzles, and specifically to closing coolant channels (col. 1 lines 16-58 & col. 2 lines 50-56). Also similarly to Cornu et al., Gradl teaches an inner liner 22 comprising fluid channels 50 disposed on a turntable 38 (figs. 2-3, col. 7 lines 25-41), wherein the inner liner is formed from copper (col. 5 lines 2-3). To close the channels, Gradl teaches a wire arc method to deposit successive rows 52 of metal alloy on an outer surface the inner liner 22 (figs. 3-4, col. 6 lines 30-45, col. 7 line 25 – col. 8 line 13). This closes the channels without using filler materials in the channels which may contaminate the weld (col. 8 lines 35-40).
While Gradl fails to explicitly teach what type of current is used during the wire-arc method, Anusci teaches one of skill in the art that either direct or alternating current can be 
In this case, both Cornu et al. and Gradl teach manufacturing regenerativley cooled rocket nozzles by providing a copper inner liner having fluid channels disposed on a turntable. Cornu et al. teaches to close the channels by placing filler material therein and thermal spraying a metal alloy thereon. Gradl teaches an alternative way to close the channels that don’t require a filler material, i.e. by depositing successive lines of the metal alloy via a wire-arc method. Anusci further teaches that the arc can use alternating current. Since Cornu and Gradl teach manufacturing the same device, it would be obvious and predictable to close the channels by the wire-arc method taught by Gradl using alternating current.
The natural logical result of the above modification is that the alternating current will have at least a a first frequency.
Claim 4 recites the wire-arc method further comprises generating an alternating current in the wire based on a desired surface tension of the second alloy as a liquid metal to substantially prevent the second alloy as a liquid metal from flowing into the at least partially created cooling channels. As detailed above, Cornu et al. uses a wire-arc method, including alternating current, to close the cooling channels while preventing the cooling channels from being filled by the liquid metal. Thus, the energy created by the alternating current ensures that the melted alloy has a surface tension sufficient to prevent it from filling the cooling channels.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. as applied to claim 1 above, and further in view of USPGPub No. 2010/0319900 (“Abyzov”).
Regarding claim 11, Cornu et al. fail to explicitly teach the copper based metallic alloy comprises a high thermal conductivity copper based metal alloy with a diamond powder additive. However, this would have been obvious in view of Abyzov.
Abyzov is directed to high thermal conductivity materials, in particular, to copper-diamond composite materials, which can be used as heat exchangers (para. [0002]). Abyzov teaches the copper-diamond composite comprising a mixture of diamond particles and powdered copper because diamond possesses an extremely high isotropic thermal conductivity (paras. [0004]-[0010]). 
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. as applied to claim 1 above, and further in view of USPGPub No. 2018/0073396 (“Varney”).
Regarding claim 12, Cornu et al. fails to explicitly teach determining one or more of a number of channels, a size or channels, or a shape of channels based on the thermal conductivity of the copper based alloy and a thermal conductivity of a fluid associated with the regeneratively cooled rocket device.  However, this would have been obvious in view of Varney.
Varney is directed to a component comprising cooling channels 74 (abstract). Varney teaches that the efficiency of heat transfer between the hot part and the coolant depends on the thermal conductivity of the materials used and the total area of direct contact between coolant and the hot part (para. [0030]). Stated another way, Varney teaches one of skill in the art that the total area of direct contact between the coolant and hot part is determined by a desired efficiency of heat transfer and the thermal conductivities of the hot part and coolant. 
In this case, Cornu et al. teach a device having cooling channels therein but is silent as to determining dimensions of the channels based on thermal conductivities. Varney teaches one of skill in the art that the total area of direct contact between the coolant and hot part (which is related to the size, shape, and number of channels) is determined by a desired efficiency of heat transfer and the thermal conductivities of the hot part and coolant. Thus, it would be obvious and predictable to determine the number, shape, or size of the channels based on a desired efficiency of heat transfer and the thermal conductivities of the copper alloy and the fluid.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”